--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ASSIGNMENT AGREEMENT




This Assignment Agreement is entered into this 30th day of August, 2007, by and
between:


PetroSouth Energy Corporation – Sucursal Colombia, (hereinafter PetroSouth) the
Colombian branch office of a foreign corporation duly incorporated by Public
Deed No. 00657 or 2007 of Notary 35 of Bogota, acting herein through its legal
representative Mr. Felipe Pimienta Barros with C.C.79.785.924; and


Petroleum Equipment International Ltda. – PEI Ltda.  (hereinafter PEI) a
Colombian Company duly incorporated by Public Deed No. 4.533 or 1989 of Notary
25 of Bogota, acting herein through its legal representative Mr. Omar Leal
Quiroz with C.C.91.241.011.




WHEREAS




A Contract for the Exploration and Exploitation of the Buenavista Sector was
entered into by Tecnicontrol S.A. and PEI (with a joint and several liability by
reason of an “Union Temporal” agreement- Union Temporal Omega Energy) with the
Agencia Nacional de Hidrocarburos (the ANH) on November 8, 2004 (the Buenavista
Contract).


The Buenavista Contract is actually in the Third Exploration Phase, and the
actual Parties thereto have committed to continue with the exploration
obligations under the Minimum Exploration Program at least through the year
2008.


Under the Buenavista contract the Bolivar -1 well was drilled with it a
Discovery was made causing Contractor to apply for an Exploitation Area and the
presentation of a Development Plan currently under consideration of the ANH.


Bolivar -1 well is currently producing 19.1° API crude at an average monthly
rate of approx. 3,725 Bbls, and production is currently being sol domestically.


 
 
 
 
 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 1 de 12

--------------------------------------------------------------------------------




Through successive assigns and changes in ownership the Participating Interests
in the Buenavista Contract, in front of the ANH, today appear to be distributed
as follows:




Tecnicontrol
50%
Bohemia
25%
PEI
25%





Through private agreements to be effective among the Parties, the Participating
Interests in the Buenavista Contract today appear to be:




TC Oil and Services, S.A. (TCOil)
50%
Quality Services and Investments – QSI
12.5%
PEI
37.5%





On April 20, 2007, TCOil and PEI (as Members of the UTOE) have entered into a
Heads of Agreement with the officers of Burgan Energy PTY, Ltd (hereinafter
“Burgan”), a company of Australia, whereby these investors agree to certain
financial and operational obligations, (as described in the Annex 1 to this MoU)
namely to pay in full the AFE’s for the drilling, completion and short tests of:


 
(i)
1 exploration well in the Bolivar structure (inside the Exploitation Area)

 
(ii)
1 exploration well to satisfy the 4th Phase of the Minimum Exploration Program
under the Buenavista Contract.

 
(iii)
1 development well.



On June 7, 2007, PEI and PetroSouth entered into a Memorandum of Understanding
(the MoU), whereby PEI agreed to sell and assign 16% of its unencumbered
Participating Interests in the Buenavista Contract to PetroSouth, provided
PetroSouth had complied with its payment obligations thereunder.  This MoU was
also executed by TCOil in its capacity as Operator for the Buenavista Contract
and as creditor and titleholder of encumbrances upon PEI’s Participating
Interest.


On June 7, 2007, PetroSouth paid PEI as good and valuable consideration, the
amount of Five hundred thousand US dollars (USD 500,000).


 
 


 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 2 de 12

--------------------------------------------------------------------------------




On July 2nd, 2007, PetroSouth paid PEI or its designated beneficiaries, as good
and valuable consideration, the amount established on the MoU; thus earning the
right to begin to receive sixteen percent (16%) of distributable production
originated in the Bolivar -1 well accrued as July 1st, 2007, and in any other
wells within the Buenavista contract Area as of that date.


On July 10, 2007, TCOil issued a certification indicating that “as of July 2nd,
2007, PEI has paid in full any and all liabilities for TC Oil “…and” as of that
date there is no hindrance, limitation, lien nor any other form of encumbrance
on the 16% Participating Interest that PEI is assigning to PetroSouth”.


The same TC Oil certification warrants that “Because of the assignment by PEI to
PetroSouth, the Participating Interests in the Buenavista Contract shall be
distributed as follows:




TC Oil
50%
PEI LTDA
21.5%
Quality Services and Investors S.A.
12.5%
PetroSouth
16%





PetroSouth desires to acquire sixteen percent (16%) of the total Participating
Interests in the Buenavista Contract, actually belonging to PEI, and to have
full, clear and unencumbered title to such 16%, including 16% of any production,
under any public and private agreements.


NOW THEREFORE, in consideration of the premises and of the payments, mutual
covenants and agreements set forth in the MoU and under this Assignment
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is acknowledged hereby, the Parties hereto agree as follows:


 
 


 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 3 de 12

--------------------------------------------------------------------------------




DEFINITIONS AND INTERPRETATION


1.1
Definitions



When used in this Assignment Agreement, the following terms and expressions
shall have the following meanings:


(a)
“Accounting Procedure” means the procedure attached as exhibit “A” to the Joint
Operating Agreement;



(b)
“AFE” means Authority for Expenditure to include all costs, surface and
down-hole related to the drilling, completion and short term tests of a given
well;  and “Drilling AFE” means for the purpose of this Assignment Agreement,
the Authorization for Expenditure regarding only the down hole costs including
the drilling, completion and short term tests for a given well.  This definition
will apply to the obligations under the “Heads of Agreement” entered into with
the Burgan Energy.



(c)
“Agreed Interest Rate” means the maximum interest rate allowable under Colombian
law (maxima tasa de interes moratorio).



(d)
“Agreement” means this Assignment Agreement.



(f)
“Applicable Law” means, the Laws of Colombia.



(e)
“Assignment Approval” means the consent by ANH required for the assignment of
the Earned Interest by PEI to PetroSouth;



(f)
Burgan means Burgan Energy PTY Ltd. a company of Australia, in the process of
establishing its Colombian branch office which has agreed to perform the
obligations and responsibilities described in Annex 1 hereto.  Should Burgan
sell or assign or change its name or change of control, when used in this
Assignment Agreement or in the JOA the term shall be construed to apply to any
successor, purchaser, and assignee or Burgan.



(g)
“Business Day” means any day on which banks are open to transact commercial
business generally in both Houston, Texas and bogota, D.C., Colombia, but
specifically excluding any Saturday, any Sunday or any other day of the week
that is a legal or statutory holiday in either Houston, Texas USA or Bogota,
D.C., Colombia;



 


 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 4 de 12

--------------------------------------------------------------------------------




(h)
“Claim” means any claim, demand, lawsuit, proceeding, hearing, arbitration or
governmental investigation;



(i)
“Contract” or ‘Buenavista Contract” means the Contract executed on November 8,
2004, Tecnicontrol S.A. and PEI, jointly as Union Temporal Omega Energy with the
“Agencia Nacional de Hidrocarburos – ANH – “, for the Exploration and
Exploitation of Hydrocarbons for the Buenavista Sector, (hereinafter the
Buenavista Contract) which is currently valid and enforceable;



(j)
“Earned Interest” means and undivided 16% Participating Interest calculated as
of the Earning Date



(k)
“Earning Date” has the meaning given thereto in Section 2.1.



(l)
“Earning Obligations” has the meaning given thereto in Section 2.1;



(m)
“Encumbrance” means any lien, pledge, option to sale or purchase, or agreement
in favour of a third party, guaranteeing payment obligations and impeding the
free and clear transfer of the participation interests.  In the context of this
Assignment Agreement and without prejudice to any other cases, Encumbrance shall
mean the penalties and guarantees offered by PEI to TC Oil as collateral for its
investment and as described in the “Convention Unico de Pages, and any
amendments thereto, or to any “Fiduciaria” in regard to its share of production.



(n)
“Joint Property” means any of the facilities, property, equipment, materials and
other assets, rights and interests that would be “Joint Property” under the
Operating Agreement if the Operating Agreement were to have come in to effect
and governed operations on the Contract Area from and after the date of this
Agreement;



(o)
“Liabilities” means all liabilities and obligations, under other Applicable Law,
under contract or otherwise, whether contractual, statutory or otherwise,
whether absolute or contingent and whether based on fault, strict liability or
otherwise;



(p)
“Minimum Exploration Program” has the meaning given thereto in the Contract.



(q)
“Operating Agreement or Joint Operation Agreement or JOA” means the joint
operating agreement to be entered into among the TCOil, PEI, Quality Services
and Investors S.A. and PetroSouth and as a condition precedent for the third
payment by PetroSouth.  The Operating Agreement shall be based on the AIPN
(International Association of Petroleum Negotiators) most recent form;

 

 
 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 5 de 12

--------------------------------------------------------------------------------




(r)
“Participating Interest” means an undivided beneficial and legal interest in and
to the Contract, the Contract Area and the Joint Property and which shall be
expressed as a percentage of the total interests of all Parties therein;



(s)
“Party” means a party to this Assignment Agreement;



(t)
“Phase” means a phase of the exploration period as defined in the Contract and,
when “Phase” is followed by a numeral, means the similarly numbered phase under
the Contract;



(u)
Quality Services and Investors S.A., (QSI) a company of Colombia established by
public deed number 1734 of 2003, from Notary 34 of Bogota.



(v)
TC Oil and Services S.A. (TC OIL), a company of Colombia established by public
deed 2.492 or 2.004, from Notary 39 of Bogota.



All definitions contained n the Buenavista Contract and in the JOA are adopted
and incorporated into this Assignment Agreement by reference.


2.
Schedule of Payments:



2.1
PetroSouth has paid to PEI or to PEI designated beneficiaries and to PEI’s
satisfaction:



 
(i)
Five hundered thousand dollars (SD 500,000) on June 7, 2007, upon the signature
of the MoU.



 
(ii)
Nine hundred fify thousand US dollars (USD 950,000) on July 2nd, 2007.  (This
payment had the 5% discount, because was paid before July 10, 2007).



2.2
PetroSouth, have to pay to PEI the next following payments:



 
(iii)
One million US Dollars (USD 1,000,000) on September 10, 2007.



 
(iv)
One million US Dollars (USD 1,000,000) on the 31st of May 2008.



 


 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 6 de 12

--------------------------------------------------------------------------------




Upon making these payments to PEI, PetroSouth shall have complied with its
Earning Obligations.


3.
Content/Scope of the Payments by PetroSouth.



3.1
PEI understands, agrees and accepts that the Payments made by PetroSouth
(irrespective of the destination of such Payments) constitute a full
complensation for the 16% Participating Interest, a compensation for any costs
incurred to date (“sunk costs”) and a payment in advance of any and all
operational (capex and opex) and administrative costs of the petroleum
operations related to the performance of:



(i)  One (1) exploration well required to comply with Phase 3 of the Minimum
Exploration Plan;


(ii)  One (1) exploration well scheduled to be drilled within the Exploitation
Area, designated as Bolivar 2 or Buenavista -1 and


(iii)  the exploration well required to comply with Phase 4 of the Minimum
Exploration Plan; the spudding date expected to be no later than 17th October of
2008, which implies payment by PetroSouth no later then 31st March of 2008.


Any Operation other than the Operations described in this section 4.1, shall be
decided, and paid for according to the general rules and practices of the oil
industry as contained in the JOA to be entered into among all the Parties having
Participating Interests in the Buenavista contract.


3.2
Payments by PetroSouth are considered sufficient and timely to cover
PetroSouth’s share in any and all administrative and operational costs and
expenses (capex and opex) related to the operations and activities described in
4.1, (irrespective of the actual costs and irrespective of payments received
from other investors) and PEI shall instruct the Operator to refrain from
requesting any further funding from PEI in regard to the activities and
operations described in section 4.1.



3.3
Should PetroSouth delay any of the payments described in 2.2 (i) or (ii)
hereinabove, PetroSouth agrees to pay the Agreed Interest Rate which shall
accrue during no more than 30 days.  Should delay continue after this 30 day
period and without prejudice to the Agreed Interest rate, PetroSouth shall be
considered in Default and section 7 of this Assignment Agreement shall apply.



 


 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 7 de 12

--------------------------------------------------------------------------------




4.
Effective of Earning Obligations.



4.1
On the Day when PetroSouth has met its Earning Obligations, it shall acquire the
right to 16% of Joint Property, including the right to receive 16% of
Distributable Production (total production minus royalties), originated in the
Bolivar -1 well.



4.2
PetroSouth shall be entitled to receive from Operator all the information
(operational, financial, commercial or otherwise) regarding the Buenavista
Contract.



4.3
PetroSouth shall be entitled to receive in kind and dispose of 16% of the
Distributable Production originated in the Bolivar -1 well and any other well
that becomes productive within the Buenavista Contract Area.  PEI shall release
this portion of production from any “fiducia” or any other form of Encumbrance,
in such a way that PetroSouth shall be free to sell its share of production
independently, from the rest.



4.4
PEI shall advise Burgan of this Assignment Agreement and PetroSouth requirement
that any JOA should include PetroSouth as legal holder of 16% of Participating
Interests in the Buena Vista Contract.



5.
PEI’s obligations in regard to PetroSouth’s share.



5.1
In the event Burgan does not perform (by default or otherwise), and the
remaining Parties -TCOIL, PEI, QSI and PetroSouth- become liable for the
Operations described in 4.1, then PEI, in addition to paying its own share of
all administrative and operational costs and expenses (opex and capex) under the
appropriate AFEs, shall also make all payments that would have otherwise become
payable by PetroSouth’s on account of its 16% share of the Operations described
in 4.1, for which it has already received payment in advance.



5.2
Should PEI delay or default in making any such payments, it shall be considered
in Default under section 8 of this Assignment Agreement.



5.3
PEI agrees to grant as collateral and guarantee for the performance of its
obligation to PetroSouth under this Assignment Agreement.  Such guarantee shall
consist namely in the establishment of and Encumbrance or PEI’s Participating
Interests in any other E&P contract, preferably a contract where production is
originated or in the Talora Contract, at PetroSouth’s option, and to be finally
determined in a “Guarantee Agreement” to be executed no later than August 20,
2007.  Should PEI fail to execute the Guarantee, then it shall become obligated
to reimburse PetroSouth for any and all money received from PetroSouth to that
day plus the Agreed Interest Rate and no other obligations shall be due by
PetroSouth under this Assignment Agreement and the JOA.  PetroSouth shall be
entitled to initiate legal action against PEI based on the MoU or based on this
Assignment Agreement.  “PEI le reconoce pleno merito ejecutivo a este documento
y sin necesidad de protesto podra proceder al cobro ejecutivo”.



 


 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 8 de 12

--------------------------------------------------------------------------------




Such Guarantee shall foresee that per every One hundred million pesos (ColPs
100MM) of outstanding indebtedness towards the Buenavista Operations, PEI shall
automatically assign in favour of PetroSouth a one percentage point of its
participating interests in the chosen Contract.  The Guarantee Agreement shall
describe in detail the conditions for such assignment.


6.
Assignment Agreement, Guarantee Agreement and JOA



6.1
The Parties agree to enter into this Assignment Agreement, a Guarantee Agreement
and a JOA no later than September, 10, 2007 and as condition precedent for the
payment of the third installment described in 4.1 hereinabove.



6.2
Upon the execution of the Assignment Agreement, PEI shall begin and shall cause
TCOil to begin the proceedings described in Clause 25 of the Buenavista Contract
and all parties agree to mutually cooperate in satisfying the requirements
established by the ANH for the recognition of PetroSouth as assignee of 16% of
the Participating Interests.



7.
Default.



7.1
Not whithstanding any other remedies described herein, if PEI incurs in Default
hereunder, PEI shall be penalized with a default fee of 30%; therefore, PEI will
return all monies received from PetroSouth plus a thirty percent (30%) no later
than 90 days following the day of Default.



7.2
If PetroSouth incurs in Default hereunder, PetroSouth shall be penalized with a
default foee of 30%; therefore, PEI will return all monies received from
PetroSouth minus a thirty percent (30%) no later than 90 days following the day
of Default.

 

 
 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 9 de 12

--------------------------------------------------------------------------------




8.
Governing Law



(a)
This Agreement shall in all respects be subject to and be interpreted and
construed in accordance with the laws of Colombia



(b)
The parties hereto expressly waive the requirement of a court declaration that
either one is in default when it has failed to perform its obligations
hereunder.  Therefore, each party hereto hereby expressly accepts that another
party hereto may exercise its rights simply by a written notice forwarded in the
event of a default hereunder.



9.
Dispute Resolution and Arbitration



(a)
Direct Negotiation between the Parties

 
Any conflict or dispute arising between PEI and PetroSouth in regard to this
Assignment Agreement and the subsequent agreements shall be first submitted to
the highest officer of the Parties in Dispute and they shall attempt a direct
solution within eight (8) days following the advice of the controversy.  Should
the Parties in the dispute fail to reach a direct agreement on the matter,
section (b) below shall apply.



(b)
Arbitration

 
Any dispute arising between PEI and PetroSouth which has been solved directly as
set-forth above, shall be submitted to the decision of an Arbitration Tribunal
according to the Colombian law following the rules and procedures of the Chamber
of Commerce of Bogota.  The tribunal shall be formed by a single arbitrator or
three arbitrators as the case maybe under Colombian law, all chosen by the
mutual agreement of the Parties.  The arbitrators should be duly licensed
Colombian Lawyers with more then 15 years experience in the international oil
industry, and fully bilingual in the English and Spanish languages.  The venue
shall be city of Bogota.



10.
Taxes.



 
PEI and PetroSouth declare to be knowledgeable and agree to comply with the
Colombian Tax system applicable to this Assignment Agreement and the subsequent
agreements; therefore PEI accepts any withholdings on account of stamp tax and
purchases that may be applicable.

 

 
 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 10 de 12

--------------------------------------------------------------------------------




11.
Third Party Beneficiary.



 
This Assignment Agreement and the subsequent agreements are also executed by
TCOil and Quality Services S.A., to indicate its knowledge and acceptance of the
terms and conditions herein set-forth, and namely to recognize that by the
payments made by PetroSouth it shall free any encumbrance.



12.
Representations and Warranties by PEI:  13.1 PEI hereby represents and warrants
that it has all the appropriate corporate authorities and power under their
by-laws to enter into this Agreement and any other agreements that may derive
herefrom;

12.1
PEI hereby represents and warrants that it has obtained from the other parties
in and to the Buenavista Contract the appropriate authorities and power for the
negotiation and execution of this Agreement and any other agreements that may
derive herefrom;

12.2
PEI hereby represents and warrants that by the execution and performance of this
Agreement it is not in violation of any law nor any other contract or agreement,
public nor private;

12.3
PEI hereby represents and warrants that no other person nor entity, nor public
nor private has any interest, right nor obligation in the Buenavista contract
and that such interests, rights and obligation are free of any limitation, lien,
or restriction other than the ones arising from the Buenavista Contract or
Colombian Law, and is assigning them free of any such lien or encumbrance to
PetroSouth.  In any case, PEI shall be bound to the reparations under the
Law.  (“opligacion de salir al saneamiento conforme a la ley”)

12.4
PEI hereby represents and warrants that the Buenavista Contract is valid and in
good standing and that it shall continue to adopt all measures and conducting
all actions as may be necessary for the Buenavista Contract to remain effective
and enforceable.



13
Representations and Warranties by PetroSouth:



13.1
PetroSouth represents and warrants that it has all the appropriate corporate
authorizations according to its by-laws to enter into this Agreement and in any
other agreements that may derive herefrom;

13.2
PetroSouth represents and warrants that by the execution and performance of the
Agreement it is not in violation of any law now any other contract or agreement,
public or private;



 


 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 11 de 12

--------------------------------------------------------------------------------




13.3
PetroSouth represents and warrants that no other person or entity has any
interests, rights or obligations hereunder or in the contracts that may derive
herefrom.



In witness of the above, the Parties hereto execute this Assignment Agreement on
the day first above written.


Signature




By:
PETROLEUM EQUIPMENT INTERNATIONAL, LTDA.





 
/s/ Omar Leal Quiroz                                    

 
Omar Leal Quiroz

 
C.C.91.241.011 de Bogota







By:
PETROSOUTH ENERGY CORPORATION – SUCURSAL COLOMBIA





 
/s/ Felipe Pimienta Barrios                             

 
Felipe Pimienta Barrios

 
C.C.79.795.924





 
 
 

 
 

 
 
 

 PS-Buenavista ASSIGNMENT AGREEMENT 12 08 07
 Página 12 de 12

 
 

--------------------------------------------------------------------------------